Citation Nr: 0701253	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine.

2.  Entitlement to a disability rating in excess of 10 
percent for a bilateral foot disorder.

3.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear.

4.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, at a hearing held in September 2006, 
the veteran and his spouse testified that he suffers from 
depression and anxiety secondary to his service-connected 
disabilities.  If a formal claim has not already been filed, 
the RO should consider this testimony as a claim for 
secondary service connection for depression and should 
proceed with developing and adjudicating the claim as 
appropriate.

The issues of a compensable rating for right ear hearing loss 
and service connection for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's degenerative disc disease is not productive 
of ankylosis, residuals of a vertebral fracture with 
vertebral body deformity, neurologic manifestations or 
incapacitating episodes as defined by VA regulation.

2.  The veteran's bilateral foot disorder is considered 
productive of toes tending to dorsiflexion; limitation of 
dorsiflexion; and tenderness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for a disability rating of 30 percent for 
the veteran's bilateral foot disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5276 to 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2001, prior to the initial AOJ decision on his claims.  
Although this notice was deficient in that it failed to 
provide notice of the fourth Pelegrini II element, notice of 
this element was provided to the veteran in a January 2005 
letter.  These letters read as a whole advised the veteran of 
the all the Pelegrini II elements as stated above.  The 
veteran's claims were readjudicated in July 2005 after 
affording him with an opportunity to respond to the January 
2005 letter.  Thus the Board finds that the late timing of 
the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), regarding the assignment of disability rating and 
an effective date for any award of benefits.  However, given 
the Board's decision herein, any questions as to a disability 
rating or effective date are moot.  Thus the Board finds that 
the veteran has not been prejudiced by VA's failure to 
provide notice earlier on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2000 through November 2005.  The veteran provided private 
medical treatment records related to his claims, but he did 
not provide a release for VA to obtain any additional records 
although asked to do so.  The veteran was notified in the 
rating decisions, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional information or evidence not already 
considered.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in August 2001, March 
2004 and June 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

Degenerative Disc Disease of the Thoracolumbar Spine

The veteran is service-connected for degenerative disc 
disease of the thoracolumbar spine evaluated as 40 percent 
disabling under Diagnostic Code 5293 as intervertebral disc 
syndrome.  During the pendency of the veteran's claim, VA 
twice revised the criteria for diagnosing and evaluating 
diseases and injuries of the spine set forth in 38 C.F.R. 
§ 4.71a.  The first revision, effective September 23, 2002, 
amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a (2006).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In order for the veteran to obtain a 60 percent disability 
rating under the old rating criteria for intervertebral disc 
syndrome, the evidence would have to show that he had 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc.  The medical evidence shows that the veteran rarely 
complained of any associated radiation of pain into his lower 
extremities, but rather he generally denied any leg pain.  
The first complaint is seen in a December 2004 Orthopedic 
Clinic treatment note when the veteran complained of his left 
leg going numb.  There were no objective findings, however, 
of any radiculopathy.  Straight leg raises were negative and 
motor function was intact, although he did have tight 
hamstrings.  No assessment of radiculopathy was made.  The 
only other complaints seen in the medical evidence were in 
June 2005.  Both at an Orthopedic Clinic follow up and at a 
VA examination for his back, the veteran complained that his 
legs go numb when he sits a lot (greater than 30 minutes).  
The Orthopedic Clinic note indicates that the veteran 
objectively had tenderness over the sciatic nerves and 
buttocks, but no neurologic deficits were diagnosed.  Rather 
the note indicates that the doctor advised the veteran that 
when he sits and his legs go numb, it is because he is 
putting pressure on the sciatic nerves.  Thus the doctor did 
not relate his complaints of numbness in his legs to his 
degenerative disc disease.

At the VA examination, there were no objective findings of 
any neurologic symptoms related to the veteran's degenerative 
disc disease.  The examiner stated that there was no evidence 
for compressive neuropathy on examination, and the veteran 
described predominantly low back pain without radicular 
symptoms which also was not elicited on physical exam.  

Thus the Board finds that the evidence does not show that the 
veteran has persistent symptoms consistent with sciatic 
neuropathy.  Thus a higher rating under the older rating 
criteria for intervertebral disc syndrome (Diagnostic Code 
5293) is not warranted.  A higher rating is also not 
warranted under any other diagnostic code for evaluating 
spine disorders as there is no evidence of ankylosis or 
residuals of a vertebral fracture with vertebral body 
deformity.  (See Diagnostic Codes 5285 through 5289.)

Under the amendments to Diagnostic Code 5293 effective in 
September 2002 (2003 rating criteria), the veteran's 
degenerative disc disease is evaluated on either the combined 
rating of his orthopedic and neurologic manifestations or 
incapacitating episodes.  The Board finds that evaluation on 
the basis of incapacitating episodes is not warranted in this 
case because the medical evidence does not show that the 
veteran has had periods of acute signs and symptoms requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Although the veteran testified that he has had to 
seek bed rest for his degenerative disc disease symptoms 
totaling about one month a year, the medical evidence does 
not show that he was treated by a physician during any of 
these acute episodes or that the bed rest was prescribed by a 
physician.  

Thus the evidence available is only sufficient for evaluating 
the veteran's degenerative disc disease based upon its 
orthopedic and neurologic manifestations.  As previously 
discussed, the medical evidence does not show that the 
veteran has any neurologic manifestations of his degenerative 
disc disease.  Thus his degenerative disc disease can only be 
rated based upon his orthopedic manifestations.  The medical 
evidence shows that measurement of the veteran's range of 
motion of his lumbar spine has been as follows:  flexion of 
30 degrees to 60 degrees; extension of 5 degrees to 20 
degrees; lateral bending of 15 degrees to 30 degrees 
bilaterally; and rotation of 20 degrees to 30 degrees.  The 
medical evidence also shows the veteran has had pain 
throughout his low back, but there has been no evidence of 
spasms.  

Even if the veteran's overall orthopedic manifestations were 
considered to be severe, the 2003 rating criteria would only 
provide a maximum disability rating of 40 percent as there is 
no evidence of ankylosis of any section of the spine or 
residuals of a vertebral fracture with demonstrable deformity 
of the vertebral body.  (See Diagnostic Codes 5285 through 
5289, 4292 and 4295 effective prior to September 26, 2003.)  
Thus a higher disability rating is also not warranted under 
these considerations.  

Under the current rating criteria effective since September 
2003, the veteran's degenerative disc disease would also be 
evaluated on the basis of its orthopedic and neurologic 
manifestations.  As previously found, evaluation on the basis 
of incapacitating episodes is not warranted as the medical 
evidence fails to show treatment by a physician for acute 
episodes of intervertebral disc syndrome or bed rest 
prescribed by a physician.  Furthermore, as also previously 
found, there is no evidence of any neurologic manifestations 
of the veteran's degenerative disc disease.  Thus his 
degenerative disc disease is evaluated on the basis of its 
orthopedic manifestations only.  Under the current rating 
criteria, in order to be entitled to a rating in excess of 40 
percent for the orthopedic manifestations of a spine 
disorder, the evidence must show unfavorable ankylosis of the 
thoracolumbar spine, which it fails to show.  A disability 
rating higher than 40 percent under the current rating 
criteria is, therefore, not warranted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 40 percent for his 
service-connected degenerative disc disease.  Thus the 
benefit of the doubt doctrine is not applicable, and the 
veteran's appeal must be denied.

Bilateral Foot Disorder

The veteran's bilateral foot disorder has been rated as 10 
percent disabling by analogy to Diagnostic Code 5276 for 
flatfoot (otherwise known as pes planus).  Under that code, 
where pes planus is moderate, whether unilateral or 
bilateral, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, a 10 percent rating is 
assigned.  Where pes planus is bilateral and severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, a 30 
percent rating is assigned.  Where pes planus is bilateral 
and pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 50 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

The Board notes, however, that the veteran's condition also 
appears to resemble the symptoms set out under the rating 
criteria for claw foot or pes cavus, Diagnostic Code 5278.  
This diagnostic code provides a 30 percent disability rating 
when the disability at issue is bilateral in nature with all 
toes tending to dorsiflexion; there is limitation of 
dorsiflexion at ankle to right angle; shortened plantar 
fascia exists; and there is marked tenderness under the 
metatarsal heads.  The diagnostic code further provides that 
acquired claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity that is bilateral in 
nature warrants a 50 percent evaluation.  A 50 percent 
disability rating is the highest rating available for 
bilateral claw foot pursuant to Diagnostic Code 5278.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).   

The record reflects that at a VA examination in August 2001, 
the veteran reported using orthotics, new shoes and a device 
to stretch his heel cord at night.  He reported that his feet 
were not hurting him at the time of the examination, but 
rather pain occurred after standing or walking for prolonged 
periods.  There were no objective findings on physical 
examination of any abnormality.  The assessment was 
intermittent plantar fasciitis presently asymptomatic.  

Subsequent VA treatment records show that the veteran was 
being followed in the Podiatry Clinic for bilateral foot 
pain.  An October 2002 treatment note indicates the veteran 
had moderate cavus foot, without swelling, with dorsiflexion 
five degrees above neutral and a lot of tenderness beneath 
the metatarsal heads.  The assessment was cavus feet with 
metatarsalgia.  A March 2004 private treatment record shows 
the veteran stood with cavus alignment of his feet and a 
varus in his hind feet.  He had decreased subtalar range 
bilaterally.  In the right foot and ankle, there was mild 
discomfort to palpation on the second and third metatarsal 
heads with dorsiflexion of the ankle from 5 to 10 degrees.  
In the left foot and ankle, there was significant tenderness 
particularly on the third metatarsal head, palpable crepitus, 
decreased dorsiflexion in the ankle, and decreased strength 
in the peroneals and ankle plantar flexor.  There was no sign 
of instability.  X-rays showed cavus alignment in the hind 
foot with increased second and third metatarsal length 
bilaterally, but no evidence of degenerative changes.  The 
assessment was bilateral, left greater than right, 
metatarsalgia and bilateral cavovarus feet.

Later VA treatment records show that the veteran has 
continued to be seen in the Podiatry Clinic for his 
complaints of bilateral foot pain and has been treated with 
orthopedic shoe inserts.  The Board notes that the assessment 
of his disorder shown in these treatment records has been pes 
planus, although it seems peculiar the shape of the veteran's 
feet would move from that characteristic of pes cavus to pes 
planus, (See August 2004 and later VA Podiatry Clinic notes.)  
In this regard, it is observed there is no radiographic 
evidence that the veteran has pes planus.  Likewise, the 
veteran testified at his Board hearing that his problems are 
in the front of his foot, especially with his toes.  He said 
that since he was 24 years old his toes more or less have 
been in an upward direction which has caused a problem 
walking.  

After considering all the evidence, the Board finds that the 
overall disability picture of the veteran's bilateral foot 
disorder is more consistent with the rating criteria for a 30 
percent disability rating for pes cavus under Diagnostic Code 
5278.  The veteran's toes tend to dorsiflexion, he has 
limitation of dorsiflexion of the ankles and he has marked 
tenderness under some of the metatarsal heads in each foot.  
A higher rating is not warranted, however, because the 
evidence fails to show that there is marked contraction of 
the plantar fascia with dropped forefoot, all toes are hammer 
toes, very painful callosities, and marked varus deformity.  
Similarly, the record does not reflect the presence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achillis as to warrant a rating in excess of 30 percent 
under the rating criteria for pes planus.  

The Board finds, therefore, that the veteran's appeal is 
granted only to the extent that a 30 percent disability 
rating, but no higher, is warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the thoracolumbar spine is 
denied.

Entitlement to a disability rating of 30 percent, but no 
higher, for the veteran's bilateral foot disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

The Board remands the veteran's other claims for additional 
development.  The Board notes that the veteran has been 
denied service connection for hearing loss in the left ear 
mainly due to the fact that audiometric testing has not 
revealed a disability due to impaired hearing in the left ear 
as defined by VA regulation.  With respect to hearing loss, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection:  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385 (2006).  

There is, however, evidence that the veteran's hearing in his 
left ear meets the definition of a disability, which is shown 
in the report of a June 2005 VA audio examination.  The 
results of this examination reported the veteran had 45 
decibels at 4000 Hertz and had a speech recognition score of 
88 percent.  Thus according to the June 2005 VA audio 
examination, the veteran has a disability due to hearing 
impairment in the left ear.  The examiner, however, failed to 
provide a nexus opinion.

The Board also notes that in September 2006, the veteran 
submitted a private audiology test report that again failed 
to meet VA requirements for a hearing loss disability in the 
left ear.  Thus it is unclear as to whether the June 2005 
examination results were an aberration or an accurate 
measurement of the hearing loss in the veteran's left ear.  

The Board, therefore, finds that a new VA examination is in 
order.  Should the audiometric test results show that the 
veteran's hearing loss in the left ear meets VA's definition 
of disability due to hearing impairment, the examiner should 
provide an opinion as to whether the veteran's hearing loss 
in the left ear is at least as likely as not due to service, 
including exposure to noise in service given the veteran's 
Air Force service.  The Board notes for the examiner's sake 
that the veteran has been service-connected for his right ear 
hearing loss and for tinnitus.

Finally, the Board is also remanding the veteran's claim for 
a compensable disability rating for his service-connected 
hearing loss in the right ear because the evaluation of the 
veteran's service-connected hearing loss may be affected by 
the adjudication of his claim for service connection for 
hearing loss in the left ear.  Thus it would be premature for 
the Board to rate the veteran's right ear hearing loss at 
this time.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the veteran for a VA audio 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and conducting all 
necessary testing, if the results of the 
audiometric testing reveal the veteran has a 
disability due to hearing impairment in his 
left ear as defined by VA regulation, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the hearing impairment in the left ear 
is related to service, including noise 
exposure incurred during service.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, 
readjudicate the veteran's claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


